        Case 1:18-cv-07380-PGG Document 131 Filed 05/07/19 Page 1 of 3




                                        bfischer@maglaw.com
                                            (212) 880-9585


                                           May 7, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

               Re:     Pearson Educ., Inc. et al. v. Doe 1 d/b/a Anything You Can Imagine, et al.,
                       No. 1:18-cv-07380 (PGG)

Dear Judge Gardephe:

        We represent Defendants Flipping Pages, Inc. (“Flipping Pages”), Benjamin Barrett
Roberts and Cameron Wesley Roberts (the “Roberts Brothers”) (collectively, “Defendants”) in
the above-referenced action. On May 2, 2019, Plaintiffs filed an Amended Complaint purporting
to assert claims against Defendants. (ECF No. 128.) On April 4, 2019, however, Plaintiffs filed
a Notice of Acceptance of Defendants’ Rule 68 Offer of Judgment (the “Offer of Judgment”).
(ECF Nos. 118, 118-1.) Plaintiffs’ acceptance rendered the Offer of Judgment a binding
agreement. Because the terms of the Offer of Judgment state that this action is to be dismissed
with prejudice as against Defendants, Plaintiffs’ are prohibited from asserting claims against
them. Accordingly, and as set forth more fully in our letters dated April 5 and April 8, 2019 (see
ECF Nos. 120, 124), we renew our request for the Court to enter judgment according to the terms
set forth in the Offer of Judgment, and also request that the Court dismiss the Amended
Complaint as to the Defendants.1


1
 Upon the Court’s request, Defendants are prepared to brief the issue of dismissal, but
Defendants believe that dismissal can and should result for the reasons stated herein and in their
April 5 and April 8 letters. In that regard, this letter is sent in accordance with Rule IV.A of
Your Honor’s Individual Rules of Practice. We have contacted Plaintiffs by email to ascertain
whether they consent to dismissal but have not received a response.
        Case 1:18-cv-07380-PGG Document 131 Filed 05/07/19 Page 2 of 3




Hon. Paul G. Gardephe
May 7, 2019
Page 2



        On March 20, 2019, Defendants served an Offer of Judgment on Plaintiffs that contained
the following relevant terms: (a) Plaintiffs are to take judgment “against Flipping Pages . . . in
the total amount of” $200,000; (b) “all claims by Plaintiffs against Defendants [i.e., Flipping
Pages, Cameron Roberts and Benjamin Roberts] are [to be] dismissed with prejudice, and
without costs, thereby disposing of this action as against Defendants in its entirety”; and
(c) “Plaintiffs acknowledge that the Offer of Judgment Amount includes all claims relating to
and any potential damages concerning all of the copyrighted works identified in Exhibit A [to the
Offer of Judgment] and any unauthorized copies of Plaintiffs’ copyrighted works that may have
been obtained by Plaintiffs in expedited discovery prior to the date of [the] Offer. . . .” (ECF
No. 118-1 at 1-2 (emphases added).)

        On April 4, 2019, Plaintiffs affirmatively accepted the Offer of Judgment and filed a
Notice of Acceptance with the Court. (ECF No. 118.) Plaintiffs also filed with the Court a
proposed judgment that differed from the terms of the Offer of Judgment (ECF No. 119), and the
parties subsequently submitted letters to the Court addressing the inconsistency between the
Offer of Judgment and the proposed judgment. Defendants requested that the Court, consistent
with unambiguous Second Circuit precedent, specifically enter judgment according to the precise
terms of the Offer of Judgment that Plaintiffs accepted, and disregard Plaintiffs’ proposed
judgment. (See ECF No. 124 (citing, e.g., Stanczyk v. City of New York, 752 F.3d 273, 283
(2d Cir. 2014) (“Nothing in [Rule 68’s] language appears to require that the defending party’s (or
parties’) offer must permit taking judgment against every defending party. To the contrary, the
Rule provides the defending party with discretion to ‘allow judgment on specified terms,’ terms
which we believe need not include taking judgment against each defendant.”)).). To that end,
Defendants submitted a Counter-Proposed Judgment that faithfully tracked the Offer of
Judgment. (ECF No. 121.) This issue has been sub judice since April 8.

        Notwithstanding Plaintiffs’ acceptance of the Offer of Judgment, which specifically
contemplated the dismissal of their claims against Defendants with prejudice, Plaintiffs have
filed an Amended Complaint purporting to assert the very same claims against Defendants that
Plaintiffs resolved by accepting the Offer of Judgment.2 Plaintiffs’ inclusion of Defendants in
the Amended Complaint is completely improper as it is contrary to Plaintiffs’ court-filed Notice
of Acceptance and applicable law.



2
  Plaintiffs’ motion for leave to amend had been pending since February 22, 2019. (ECF
No. 110.) Plaintiffs accepted the Offer of Judgment while that motion was still pending. Indeed,
every single title identified in Exhibit B to Plaintiffs’ Amended Complaint that was allegedly
infringed by Defendants is covered by the explicit terms of dismissal set forth in the Offer of
Judgment that Plaintiffs accepted. (Compare ECF No. 118-1, Ex. A, with ECF No. 128-2.)
         Case 1:18-cv-07380-PGG Document 131 Filed 05/07/19 Page 3 of 3




Hon. Paul G. Gardephe
May 7, 2019
Page 3



       As set forth in our letters dated April 5 and April 8, 2019, we respectfully request that the
Court enter judgment consistent with the Offer of Judgment and enter Defendants’ Counter-
Proposed Judgment (ECF No. 121), which adheres the terms set forth in the Offer of Judgment
accepted by Plaintiffs. For the same reasons, the Court also should dismiss the Amended
Complaint as against Defendants with prejudice.

                                                      Respectfully submitted,



                                                      /s/ Benjamin S. Fischer
                                                      Benjamin S. Fischer

cc:    Plaintiffs’ counsel (by ECF)
